     Case 2:17-cv-01098-JNP-PMW Document 125 Filed 06/14/19 Page 1 of 10
      Case 2:17-cv-01098-JNP-PMW Document 114 Filed 05/29/19 Page 8 of 16



                                                                               FILED IN UNITED STATES DISTRICT
                                                                                   COURT, DISTRICT OF UTAH
                                                                                       JUN 1 ~ 2019
                                                                               BYD.MARKJONES,CLERK
                               UNITED STATES DISTRlCT COURT
                                                                                        DEPUTY CLERK
                            DISTRICT OF UTAH, CENTRAL DIVISION


     ZOOBUH, INC., a Utah Corporation                  WRIT OF EXECUTION RE SECOND
                                                               APPLICATION
     Plaintiff,

     vs,

     SA VICOM, INC., et al.
                                                     Case No.: 2:17cv01098 JNP
              Defendants.
                                                      Judge Jill N. Parrish


              TO THE UNITED STATES MARSHAL:

            1.    On April 4, 2019, this Court entered judgment against DG International Limited,
     LLC in the amount of $3,003,600.00,

            2.      You are directed to seize and sell through auctlon enough of the Judgment
     debtor's non-exempt property described in Paragraph 5 of the Second Application for Writ of
     Execution to satisfy that amount, Specifically,

Description                    Estimated       Name & Address of anyone
                               Value           other than debtor claiming an
                                               interest
adultfriendfinderbitches,com   Unknown but     None
datesociable.org               Jess than the
dgbil Iing.org                 judgment
dgibill.com                     amount
dginternational.com
digibill.org
exdating.co
exdating,org
fHrtpuppy,co.uk
flirtpuppy ,org ,uk
freeadultdatingpersonals.org
fuckingfriendfinder,com
 fuckingfriendfinder,net



     SLC_4291033.\
      Case 2:17-cv-01098-JNP-PMW Document 125 Filed 06/14/19 Page 2 of 10
        Case 2:17-cv-01098-JNP-PMW Document 114 Filed 05/29/19 Page 9 of 16




hookingupton ight,net
hornymatches,org,uk
internebula.uk
on! in edatingmai l. com
sexsearchdating.net
sexsearchpersonals,net
smartbros .com
snderpro,com
sociabledate,org
thefacebookforsex,com
thefacebookforsex,net
x-dating.biz
x-dating,info
xdating,info
xdating,org, uk
xdating.us
xdoffers,com
xdpromos,com

Website content, images,       Unknown but      None
customer accounts, accounts    less than the
receivable, source code,       judgment
computer code, databases,      amount
database content, database
dumps, algorithms, and all
other web based assets and
intellectual property and
good will (collectively
"Virtual Assets'') of DG
International Limited
including all Virtual Assets
connected to the websites
identified on Exhibit A
hereto,


            3,     The Judgment Creditor shall serve, via mail, this Writ and all attachments on the
     people named in Paragraph 5 of the Application for Writ of Execution,

           4.     The Judgment Creditor shall serve, via mail, this Writ and all attachments on the
     Judgment Debtor via mail.


                                                    2


     SLC_429 I033. I
 Case 2:17-cv-01098-JNP-PMW Document 125 Filed 06/14/19 Page 3 of 10
 Case 2:17-cv-01098-JNP-PMW Document 114 Filed 05/29/19 Page 10 of 16




      TO THE JUDGMENT DEBTOR (VIA MAIL): You are notified that federal and state
exemptions may be available to you and that you have a right to seek a court order releasing as
exempt any property specified in the Marshal's schedule from the levy.

DATED this ~~ay of           ::Yul1r1J.-,        ,2019,




                                            RETURN

Date Received:

Date of Execution of Writ:

This writ was received and executed.




                                                 3


 SLC_4291033,!
 Case 2:17-cv-01098-JNP-PMW Document 125 Filed 06/14/19 Page 4 of 10
  Case 2:17-cv-01098-JNP-PMW Document 114 Filed 05/29/19 Page 1 of 16




                                                                            ,J (' ,. J fr·_ILED
                                                                            '" ...). u ~ r~1c-r      courn
JORDAN K. CAMERON (12051)
                                                                             2019 Mt1Y 29 1 A 10: IS
 jcameron@djplaw, com                                                          D1srn1cr OF UTAH
DURHAM JONES & PINEGAR, P.C.
3301 N. Thanksgiving Way, Suite 400                                         !BY:
Lehi, UT 84043                                                              . DEYiTfniIRK-·~
Telephone: (801) 375-6600

                                                                                   E'"'•A I ED
Fax: (801 )375-3865

Attorneys for PlaintifJZooBuh, Inc,
                                                                            \,'
                                                                            c)- , , , ,ti,., """"~   )ir..,u   .




                            UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


 ZOOBUH, INC., a Utah Corporation                    SECOND APPLICATION FOR WRIT
                                                            OF EXECUTION
 Plaintiff,
                                                     UNDER SEAL PER ORDER OF COURT
 VS,                                                             [ECF 83]

 SA VICOM, INC,, et al.
                                                    Case No.: 2:17cv01098 JNP
          Defendants,
                                                    Judge Jill N. Parrish


         1,      On April 4, 2019, this Court entered judgment against DG International Limited

 in the amount of $3,003,600.00, See Default Judgment [ECF 82],

         2,      The amount due it $3,003,550,00

         3,      The judgment debtor is:

                 DG International Limited
                 Suite 142, The Beehive
                 Rohals, St. Peter Port, Guernsey
                 GYl 3HT

         4,     I request that a Writ of Execution be issued directing the U.S. Marshal to seize and
 sell enough of the judgment debtor's property described below to satisfy the judgment. I 1·equest
 that the Writ be served on the people named in Paragraph 5 via mail.
                                                   1


 SLC_42902l5,I
       Case 2:17-cv-01098-JNP-PMW Document 125 Filed 06/14/19 Page 5 of 10
        Case 2:17-cv-01098-JNP-PMW Document 114 Filed 05/29/19 Page 2 of 16




              5,     I request that the Writ of Execution direct the U.S. Marshal to seize and sell the
      debtor 'sfollowing personal property:


Description                        Estimated       Name & Address of anyone
                                   Value           other than debtor claiming
                                                   an interest
 adultfriendfinderb itches, corn    Unknown but    None
 datesociable, org                 less than the
 dgbilling, org                    judgment
dgibill,com                        amount
 dginternational, com
 digib flt, org
 ex dating. co
 exdating. org
flirtpuppy. co, uk
jlirtpuppy,org, uk
fi'eeadu!tdattngper son als, org
fuckingfrtendfinder.com
fucktngfriendfinder.net
hookinguptonight. net
 hornymatches. org, uk
 internebula. uk
onlinedattngmail. com
sexsearchdating. net
sexse archperso nals. net
smartbros, com
snderpro.corn
soctabledate,org
thefacebookforsex, com
thefacebooliforsex, net
x-dating, biz
x-dating. Info
xdating. info
xdattng, org, uk
xdattng,us
xdoffers. com
xdpromos, com

FVebsite content, images,    Unknown but           None
customer accounts, accounts less than the
receivable, source code,    iudzment
                                                       2

      SLC_4290215, I
      Case 2:17-cv-01098-JNP-PMW Document 125 Filed 06/14/19 Page 6 of 10
       Case 2:17-cv-01098-JNP-PMW Document 114 Filed 05/29/19 Page 3 of 16




computer code, databases,         amount
database content, database
dumps, algorithms, and all
other web based assets and
intellectual property and
good will (collectively
"Virtual Assets") of DG
International Limited
including all Virtual Assets
connected to the websites
identified on Exhibit A
hereto.


              6.      Given that Defendant is a foreign entity and defaulted in this action, Plaintiff
      respectfully requests that the Court permit service of the Redacted Writ of Execution along with
      the Notice of Execution, Exemptions, and Right to a Hearing and Request for Hearing form via
      mail to the address identified on Defendant's websites which is:

               DG International Limited
               Suite 142, The Beehive
               Rohals, St. Peter Port, Guernsey
               GYI 3HT.

               7.       I have not included any non-public information in this document.


      DATED this 20th day of May, 2019,

                                                             DURHAM JONES & PINEGAR, P,C

                                                             Isl Jordan Cameron
                                                             Jordan K. Cameron
                                                             Attorneys for Plaintiff




                                                         3


       SLC_4290215, I
Case 2:17-cv-01098-JNP-PMW Document 125 Filed 06/14/19 Page 7 of 10
Case 2:17-cv-01098-JNP-PMW Document 114 Filed 05/29/19 Page 4 of 16




                 Exhibit A-
              Personal Property
Case 2:17-cv-01098-JNP-PMW Document 125 Filed 06/14/19 Page 8 of 10
  Case 2:17-cv-01098-JNP-PMW Document 114 Filed 05/29/19 Page 5 of 16




adultfriendfinderbitches.com
affairsclub.com
bill-dg,com
billdg,net .
bill-dgint,com
billxd,com
bill-xd.com
billxd,net
connectndate,com
costa-rica-fishing,info
costaricashopping.com
cougarpersonalads,com
crtourlsm,com
dateconfirm.com
datesociable.org
dgbilLcom
dg-bill ,com
dgbill.net
dgbill.org
dgbilling,org
dg-charge,com
dg-dgbill.com
dgfee.com
dg-fee,com
dgibill.com
dgintbill.com
dgintbill,net
dginternational,com
dginternationalgroup,com
dgmailservice,com
dg-pay.com
dgsoclalmail.com
dgxblll.com
dg-xdapay.com
dgxpay,com
dgxpay,net
digibill.org
downtobang.com
downtobang,net
exdating,co
exdatlng,org
fl irtingstudents,com
flirtpuppy.co.uk
fl irtpuppy,org.uk
freeadultdatingpersonals,org
fockingfriendfinder,com
Case 2:17-cv-01098-JNP-PMW Document 125 Filed 06/14/19 Page 9 of 10
  Case 2:17-cv-01098-JNP-PMW Document 114 Filed 05/29/19 Page 6 of 16




fuckingfriendfinder,net
gonnabang, com
gonnabang,net
handymanjaco,com
hookinguptonight,com
hookinguptonight.net
horneymatches, com
hornymatches,com
hornymatches,net
hornymatches,org.uk
hornymatcheslive,com
hornymatcheslive,net
icrushes.com
internebula,net
intemebula.uk:
locatingmatch,com
lonelywivesaffairs.com
marrledandlonelypeople,com
meetupinyourcity,com
milf-date,com
milfrnatches,oom
okfucker.com
onlinedatingmail ,com
passionmatches,00111
paydgint,com
pay-dgint,com
pay-xd,com
payxd,net
personaldatefinder,com
pimpmansion.oom
processingsecure.com
queposfishingreport,com
renthousecostarica,com
renthousecostarica.net
serviceleverage,com
sexdatepersonals ,com
sexsearchdatlng,net
sexsearchpersonals.net
smartbros,com
snderpro.com
sociabledate,org
soyoulike,me
thefacebookforsex,com
thefacebookforsex .net
trueadultdate,com
xaffoirs,com
Case 2:17-cv-01098-JNP-PMW Document 125 Filed 06/14/19 Page 10 of 10
 Case 2:17-cv-01098-JNP-PMW Document 114 Filed 05/29/19 Page 7 of 16




x-affairs.com
xdabill.com
xdalerts.com
xdapay.com
xdapay.net
xdatead,com
xdateads.com
xdatealerts.com
x-dating.biz
xdating,com
x-dating.com
xdating. info
x-dating.info
xdating,org, uk
xdating.us
xd-bill.com
xd-bill.net
xd-charge.com
xd-chargc,net
xd-fee,com
xdoffers.com
xd-pay.com
xd-pay,net
xdpromos,com
xmatchup.biz
xmatchup,com
xrnatchup. info
xmatchup.mobi
xmatchup.net
xmatchup,org
